DETAILED ACTION
Status of Claims
This office action is in response to the applicant’s response filed on 06/07/2022.
Claims 11-16 have been withdrawn.
Claims 1-10 and 17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions to be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee. 
Authorization for this examiner’s amendment was given in a communication with the applicant’s representative, David Judson, on July 1, 2022.
Please recall all prior versions of the claims with the amended claims below, wherein,
Claims 11-16 have been withdrawn.
Claims 1-10 and 17 are pending.

The amended claims:
	1.	(currently amended) A method, comprising:
	configuring a set of computing elements to receive and process messages into a blockchain, wherein a message is associated with a transaction to be included in the blockchain, the computing elements organized as a set of computing nodes, wherein each of one or more of the computing nodes has associated therewith a trusted computing environment, the trusted computing environment comprising a secure hardware enclave in which cryptographic key material is stored;
	for a given block to be added to the blockchain, associating ordered segments of the block within respective computing nodes among the set of computing nodes, wherein a segment of the block comprises a set of one or more transactions that are unique to the segment; and
	processing the block into the blockchain using the ordered segments;
	wherein during processing of the block:
	a first of the respective computing nodes acting as a miner finishes mining the block, transmits first data to an associated first trusted computing environment that stores first private key material therein, the first private key having an associated public key, and, in response, receives from the associated first trusted computing environment a first digital signature, the first digital signature being included in a block header to indicate that the block was signed by the first computing node, and 
	a second of the respective computing nodes acting as a validator receives the block including the block header, checks the first digital signature using the associated public key to confirm that the block was signed by the first computing node, transmits second data to an associated second trusted computing environment that stores second private key material therein and, in response receives from the associated second trusted computing environment a second digital signature indicating that the validator has verified the block received from the miner and an authenticity of the miner, the validator thereafter broadcasting the second digital signature to other validator nodes in a set of validator nodes of the respective computing nodes that includes the validator.  

	2.	(previously presented) The method as described in claim 1, further including processing a given transaction into the blockchain, wherein the given transaction is associated with a first transaction format that is uniquely associated with the blockchain, and wherein the given transaction is initiated upon receipt of a transaction request that is in a second transaction format distinct from the first transaction format. 

	3.	(original) The method as described in claim 2, wherein the second transaction format is an ISO 8583 transaction format, and the transaction request is an ISO 8583 transaction request. 

	4.	(previously presented) The method as described in claim 3, wherein a chain of trust spans the ISO 8583 transaction request, an associated blockchain transaction, a blockchain receipt corresponding to the blockchain transaction, and an ISO 8583 transaction response.   

	5.	(original) The method as described in claim 2 wherein the transaction request is received from an electronic wallet.  

	6.	(previously presented) The method as described in claim 5 wherein the electronic wallet is associated with an edge server in an overlay network.  

	7.	(previously presented) The method as described in claim 1 wherein the first private key material is different from the second private key material.  

	8-9.	(cancelled)

	10.	(previously presented)  The method as described in claim 2 further including storing the given transaction in the blockchain.

	11-17.	(cancelled) 

Allowable Subject Matter
Claims 1-7 and 10 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance over prior art:
	Claim 1 discloses a method for processing a block into a blockchain. Each of one or more computing nodes is associated with a trusted computing environment that comprises a secure hardware enclave for storing cryptographic key material. After the messages associated with the transactions are received by one or more computing nodes, ordered segments of a block are associated with respective computing nodes. A segment of the block includes a set of one or more transactions that are unique to the segment. The block is processed to the blockchain using the ordered segments. During the processing of the block, a first data is transmitted to an associated first trusted environment after a miner finishes mining the block, the miner includes the first signature generated by the first trusted environment in the block header when the first signature is received from the associated first trusted environment, a second data is transmitted to an associated second trusted environment after a validator receives the block, and the validator broadcasts the second signature generated by the second trusted environment to other validators when the second signature is received from the associated second trusted environment.  
	Claim 1 recites “configuring a set of computing elements to receive and process messages into a blockchain, wherein a message is associated with a transaction to be included in the blockchain, the computing elements organized as a set of computing nodes, wherein each of one or more of the computing nodes has associated therewith a trusted computing environment, the trusted computing environment comprising a secure hardware enclave in which cryptographic key material is stored; for a given block to be added to the blockchain, associating ordered segments of the block within respective computing nodes among the set of computing nodes, wherein a segment of the block comprises a set of one or more transactions that are unique to the segment; and processing the block into the blockchain using the ordered segments; wherein during processing of the block: a first of the respective computing nodes acting as a miner finishes mining the block, transmits first data to an associated first trusted computing environment that stores first private key material therein, the first private key having an associated public key, and, in response, receives from the associated first trusted computing environment a first digital signature, the first digital signature being included in a block header to indicate that the block was signed by the first computing node, and a second of the respective computing nodes acting as a validator receives the block including the block header, checks the first digital signature using the associated public key to confirm that the block was signed by the first computing node, transmits second data to an associated second trusted computing environment that stores second private key material therein and, in response receives from the associated second trusted computing environment a second digital signature indicating that the validator has verified the block received from the miner and an authenticity of the miner, the validator thereafter broadcasting the second digital signature to other validator nodes in a set of validator nodes of the respective computing nodes that includes the validator.”
	The closest prior arts of records are as following:
ZINDER et al. (US 20170005804 A1) (“Zinder”)
Ferrin (US 20160218879 A1) (“Ferrin”)
MOTYLINSKI et al. (US 20200074424 A1) (“Motylinski”)
DENG (CN 107045518 A) (“Deng”)
Lancashire et al. (US 20190044734 A1) (“Lancashire”)
	Zinder discloses a computer system that is configured to communicate with a distributed blockchain computing system that includes multiple computing nodes and a blockchain. The computer system includes storage for blockchain participant identifiers, blockchain resource identifiers, and records that correspond to blockchain transactions. A transceiver receives electronic data messages and generates blockchain transactions. The generated blockchain transaction is digitally signed with at least one private key that is associated with a blockchain resource identifier. The blockchain transaction is then sent to the blockchain for validation thereon. The participant devices of the system could be the nodes on the blockchain. The miner node creates a new block and the generated new block is validated before it is appended to a blockchain.
	Ferrin discloses a system in which the mining of new blocks can be limited to certain devices/nodes holding a specific set of private keys and verified by the corresponding public keys accessible to entities interested in validating the blockchain. These keys are stored in software or on specific hardware devices designed to not reveal the private key. Only blocks mined using those keys are acceptable on the blockchain. The signing of the blocks in the particular blockchain is integrated in such a fashion as to be integral to the proof of work for the blockchain. One or more signing devices store the private keys and perform the signing functions. The block is transmitted to a signing device from a bookkeeping device that could be a node of the blockchain network. The bookkeeping device may validate the signed block after the signing device signs the block by the stored private key.
	Motylinski discloses a method for validating a block at a node within a network of nodes. The method includes determining serially that each unspent transaction output referenced as an input in each of the plurality of transactions is unique and, based on that determination allocating each transaction in the plurality of transactions to one of two or more parallel processors, and verifying, in parallel, by the two or more parallel processors, that the transactions in the plurality of transactions comply with transaction-level validation criteria. The node also determines that the block meets block-level validation criteria. If the transactions comply with transaction-level validation criteria and the block complies with block-level validation criteria, the block is deemed valid and the node forwards the block to one or more peer nodes in the network.
	Deng discloses a state blockchain system that stores the state information of a blockchain network. The blockchain system includes a plurality of nodes and each node receives state transaction information. A new block is generated and broadcasted to the nodes. Each node validates the generated block and sends the validation result to the other nodes. The node decrypts the validation result by the public key when the result is received. After the result is validated, the node signs the validation result and broadcasts it to other nodes.
	 Lancashire discloses a method for validating the transactions and/or block on a blockchain network. Each node among the plurality of nodes in the peer-to-peer blockchain network might be associated with a unique public/private key pair and a network address. The network address of a node among the plurality of nodes might contain information derived from the unique public/private key pair of the node, and a cryptographic signature of the node might be generated by using the private key of the unique public/private key pair of the node to sign a network address of a subsequent node among the plurality of nodes to which the transaction is routed by the node. Miner signs the hash and key combination to produce a cryptographic signature when a block is created. All other nodes can easily verify that the miner has indeed found a valid proof by simply checking the signature against the public key.
	The cited references, alone or in combination, do not teach the specific combination of “for a given block to be added to the blockchain, associating ordered segments of the block within respective computing nodes among the set of computing nodes, wherein a segment of the block comprises a set of one or more transactions that are unique to the segment; and processing the block into the blockchain using the ordered segments,” and “wherein during processing of the block: a second of the respective computing nodes acting as a validator receives the block including the block header, checks the first digital signature using the associated public key to confirm that the block was signed by the first computing node, transmits second data to an associated second trusted computing environment that stores second private key material therein and, in response receives from the associated second trusted computing environment a second digital signature indicating that the validator has verified the block received from the miner and an authenticity of the miner, the validator thereafter broadcasting the second digital signature to other validator nodes in a set of validator nodes of the respective computing nodes that includes the validator.”  Therefore, the claim of the instant application is not obvious over Zinder, Ferrin, Motylinski, Deng, and Lancashire for the reason given above. See also the applicant’s argument, filed on 06/07/2022, for additional reasons for allowance.
	Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Zinder because Zinder is not concerned about associating ordered segments of the block within respective nodes or broadcasting a signature signed via a trusted computing environment to other validators by one of the validators.
	Additionally, the combination of Zinder, Ferrin, Motylinski, Deng, and Lancashire clearly destroys the intent and purpose of Zinder, taken alone and/or in view of Ferrin, Motylinski, Deng, and Lancashire, a reference which, for example, utilizes one repository to story the key martial for all of entities/nodes. Accordingly, the present invention is distinguishable over Zinder, taken alone and/or in view of Ferrin, Motylinski, Deng, and Lancashire, for this reason, as well.
	Therefore, the limitations lacking in the prior art, in combination with other limitations clearly claimed for patent, are novel and unobvious. Foreign prior art and NPL search was conducted; however, no relevant prior art was found. 	Accordingly, dependent claims 2-7 and 10 incorporate allowable subject matter through their dependency and hence allowable.
	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685